WiNsnow, J.
Plaintiffs sold logs to the defendant, and retained the title to the logs and the lumber manufactured therefrom as security for the purchase money. Upon default in payment of several notes given for the purchase .money, they replevied a large quantity of the lumber, and also brought this action to recover upon one of the notes. The replevin actions are the cases of Hyland v. Bolin Mfg. Go, 92 Wis.-and-(decided at the present term).1 It appearing on the trial of this action that the plaintiffs had recovered in the replevin actions the full amount of their special interest in the lumber, judgment for the defendant was rendered in this action for that reason. This was erro-*576neons. The plaintiffs’ interest in the logs was by way of security for their debt. The principle is well established that the holder of securities may pursue his remedy upon his securities and his remedy at law upon his debt at the same time. He may thus obtain two judgments, but can have but one satisfaction. Jones, Chattel Mortg. (4th ed.), § 758.
By the Ooivrt.— Judgment reversed, and action remanded for a new trial.

 These cases were not finally determined until the denial of motions for rehearing on January 28,1896, and they are reported as of that date. — Rep,